DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of April 27, 2021 has been fully considered.  The amendments overcome the prior art rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is addressed as set forth below.  

Claim Objections
	In claim 16, the terms “input tube” and “primary vessel” appear to be antecedent basis errors, in that claim 8 refers to an inlet tube and a first vessel.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view of in view Iredale (US 553,734).  

a hub assembly (figures 22 and 23) comprising:
an input cap (6030) including a body having an inlet defined therethrough (at 6060), the inlet defined about a central axis of the hub assembly, the inlet configured to receive an inlet tube (6035, lowest tube in figure 23) thereabout, and
a distribution cap (6015) sealingly secured to the input cap with a plenum (6050) being defined between the input and distribution caps, 
the distribution cap (6015) including a plurality of conduit connectors (6055) extending from a surface of the distribution cap, each conduit connector of the plurality of conduit connectors including an outlet defined therethrough and in fluid communication with the inlet via the plenum (6050), the plurality of conduit connectors disposed in a ring about the central axis of the hub assembly (see figure 22).
Zumbrum does not disclose a frame assembly supporting the hub assembly with the central axis of the hub assembly coaxially aligned with a central axis of the frame assembly, the frame assembly configured to secure each secondary vessel of the plurality of secondary vessels a predetermined distance relative to the hub assembly.
Iredale discloses a fluid distributing system having a frame assembly (22, 23) supporting the hub assembly (B) with the central axis of the hub assembly coaxially aligned with a central axis of the frame assembly (figures 1 and 3), the frame assembly configured to secure each secondary vessel of the plurality of secondary vessels a 
It would have been obvious to one skilled in the art to provide the device of Zumbrum with a frame assembly based on the disclosure of Iredale for the purpose of securing and protecting the secondary/receiving vessels.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 10, see figures 21 and 23 of Zumbrum. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view of Iredale (US 553,734) and further in view of Yang (US 5,839,471) 
Regarding claim 9, Zumbrum and Iredale account for the claimed subject matter substantially, as discussed above, but do not disclose that the distribution cap and the input cap have clamps for holding the caps together.  
Yang teaches that it is known to connect two caps of a fluid distribution device together using clamps around the circumferential edge of the caps (see figure 1). 
It would have been obvious to one skilled in the art to replace the threaded connection of the device of Zumbrum as modified with clamps around the edges of the e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 11–15 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view of Iredale (US 553,734) in view of Bonhora (US 2016/0114922).
	Regarding claims 11 and 12, Zumbrum accounts for much of the claimed subject matter as set forth above, but does not specifically show the coupling between the conduit and secondary vessels, and does not show that the secondary vessels have an inlet conduit.  
	Bonhora teaches that it is known to use a coupling to connect to and fill a container (see figures 18-21).  The coupling includes an inlet conduit (4) on the container.  Bonhora teaches that an advantage of this configuration is to facilitate aseptic filling (paragraph 0001).
It would have been obvious to one skilled in the art to provide the device of Zumbrum with a coupling structure for the container and conduit in the configuration taught by Bonhora for the purpose of providing aseptic filling.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 13, the coupled structure shown in figure 21 of Bonhora in combination with the tube (120) of Zumbrum forms an output tube between the respective conduit connector and a respective secondary vessel.  The obviousness rationale above therefore accounts for this subject matter.  

	Regarding claim 14, the obviousness rationale above accounts for each output tube forms an arc (see figure 22 of Zumbrum) between respective conduit connector and the respective secondary vessel (obviousness rationale accounts for the vessel).  Regarding the claim language regarding the arc being tuned to balance a flow rate of fluid from the hub assembly between the output tubes, the device of Zumbrum as modified is capable of balancing the flow rate in that the tubes are flexible (paragraph 0070) and can be bent or pinched to change or optimize the flow rate (see MPEP 2114).  

Regarding claim 15, Zumbrum as modified above accounts for much of the claimed subject matter but does not specifically disclose the secondary vessel being a bottle or bag.  Bonhora discloses that a bag is known type of aseptic container.  It would have been obvious to one skilled in the art to select a bag as the secondary container in the device of Zumbrum as modified based on the teaching of Bonhora as a routine selection of a known type of container.  Additionally, doing so would merely amount to a e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view of Iredale (US 553,734) and further in view of Kjar (US 2014/0076454).
	Regarding claims 16 and 17, Zumbrum and Iredale account for much of the claimed subject matter as set forth above, including the input tube, but do not disclose the input tube connecting the input cap to a primary vessel and a pump on the input tube.  
	Kjar teaches that it is known in such a fluid distributing device to have an input tube (128, 136) having a first end sealingly secured to the input cap and defining an input lumen in fluid communication with the plenum (24) through the inlet, the input tube having a second end configured to be secured to the primary vessel (12), and a pump (143) disposed about the input tube, the pump configured to pump fluid from the primary vessel and into the plenum of the hub assembly through the input tube (see paragraph 0040).
It would have been obvious to one skilled in the art to provide the device of Zumbrum as modified a primary vessel and a pump in the configuration taught by Kjar as a routine design choice and/or routine selection of a known equivalent configuration for connecting the distributor to the primary vessel.  Additionally, doing so would merely e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 18–20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view Iredale (US 553,734) and further in view of Their (US 6,578,802)
	Zumbrum in view of Iredale accounts for much of the claimed subject matter as set forth above, and further discloses that the frame assembly has lower arms (22) and a vessel collar (23), and the hub assembly is coaxially aligned with the central axis of the frame assembly (see figures 1 and 3 of Iredale), and the arms (22) are connected to the collar (23) at joints (connection point shown in figure 1 of Iredale).
	Zumbrum and Iredale do not specifically disclose that the frame includes a support collar, and that the arms are releasably secured.
	Their teaches that it is known to provide a frame with a support collar (28) and make the arms (34) the releasably secured.
It would have been obvious to one skilled in the art to provide the device of Zumbrum as modified with a support collar and releasably arms, based on the teaching of Their, as a routine design choice of selecting a known and reliable frame structure.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 29-32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view of in view Iredale (US 553,734) and further in view of Zumbrum (US 2016/0311674)
	Regarding claim 29, Zumbrum and Iredale account for the claimed subject matter substantially as discussed above, but do not disclose that the conduits from the plenum (6050) are connected to a plurality of vessels with each vessel having an outflow conduit.  
	Zumbrum ‘674 teaches that it is known to connect the tube from the plenum (600 or 900) in such a sampling/transfer device to a container having an outflow conduit (Figures 2, 9, and 12).
It would have been obvious to one skilled in the art to modify the device of Zumbrum ‘753 to have containers with outflow conduits connected to each of the tubes, based on the teaching of Zumbrum ‘674, as a routine combination of a known type of sampling device with a known type of sampling container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 30, the obviousness rationale above accounts for this subject matter in that figure 1 of Iredale shows that the frame assembly supports each of the vessels in substantially the same plane relative to one another.



	Regarding claim 32, Zumbrum discloses that the inflow conduits are substantially the same length and have substantially the same inner diameter (see figures 22 and 23).

	Regarding claim 34, the device of Zumbrum as modified is capable of operating as claimed, in that the tubes are depicted as having the same diameter and evenly distributed as shown in figures 22 and 23 of Zumbrum which would produce the same flow rate.  In the alternative, the device is capable of operating as claimed in that the tubes are flexible silicon and can be pinched to equalize the flow rates.  See MPEP 2114.  

	Regarding claim 35, the obviousness rationale set forth above accounts for this subject matter in that the containers shown in figures 9 and 12 of Zumbrum ‘674 are receptacles.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view of in view Iredale (US 553,734) and Zumbrum (US 2016/0311674) and further in view of Zumbrum (US 8,505,586).
	Regarding claim 33, Zumbrum, Iredale, and Zumbrum ‘364 account for much of the claimed subject matter as set forth above, but do not disclose that each of the inflow conduits includes a deformable sleeve configured to aseptically seal the inflow conduit when the deformable sleeve is cut.
	Zumbrum ‘586 teaches that it is known on such a sampling device (figure 5) to provide a conduit with a deformable sleeve configured to aseptically seal the inflow conduit when the deformable sleeve is cut (figure 5; abstract).
It would have been obvious to one skilled in the art to provide the device of Zumbrum ‘753 with the deformable sleeve in the configuration taught be Zumbrum ‘586 for the purpose of facilitating a fast, efficient, and reliable seal in a known configuration.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Allowable Subject Matter
	Claim 21 would be allowable if rewritten in independent form.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799